Broyles, C. J.
1. “Where the statement of the defendant in a criminal ease is in direct conflict with the testimony of the State’s witnesses, and the statement, if true, demands his acquittal, it is reversible error for the court, even in the absence of a written request; to fail to instruct the jury that they may believe the statement in preference to the sworn testimony in the case.” Bullard v. State, 31 Ga. App. 559 (121 S. E. 130), and cit.
2. The charge of the court in this case as to the defendant’s statement did not measure up to the charge given in Jones v. State, 65 Ga. 507 (3), where it was held that the charge instructed the jury in effect that they might believe the statement in preference to the sworn testimony. Nor did the charge in this case measure up to the charge given in Harris v. State, 19 Ga. App. 741 (92 S. E. 224), cited by counsel for the plaintiff in error. The court erred in failing to instruct the jury that they could believe the defendant’s statement in preference to the sworn testimony.

Judgment reversed.


Luke and Bloodworth, JJ., eoneur.